Exhibit 10.8


[Series A]
LIBERTY GLOBAL, INC.
2005 NONEMPLOYEE DIRECTOR INCENTIVE PLAN
RESTRICTED SHARES AGREEMENT
 
     THIS RESTRICTED SHARES AGREEMENT (“Agreement”) is made as of ___,
200___(the “Effective Date”), by and between LIBERTY GLOBAL, INC., a Delaware
corporation (the “Company”), and the individual whose name, address, and social
security/payroll number appear on the signature page hereto (the “Grantee”).
 
    The Company has adopted the Liberty Global, Inc. 2005 Nonemployee Director
Incentive Plan (the “Plan”), a copy of which is attached to this Agreement as
Exhibit A and by this reference made a part hereof, for the benefit of eligible
Nonemployee Directors of the Company. Capitalized terms used and not otherwise
defined herein will have the meaning given thereto in the Plan.


     Pursuant to the Plan, the Board has determined that it would be in the best
interest of the Company and its stockholders to award restricted shares to
Grantee, subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide the Grantee additional remuneration for services
rendered as a Nonemployee Director and to increase the Grantee’s personal
interest in the continued success and progress of the Company.
     The Company and the Grantee therefore agree as follows:
   
  1. Definitions. The following terms, when used in this Agreement, have the
following meanings:
       
   “Annual Meeting Date” means the date on which the annual meeting of the
stockholders of the Company at which directors are elected in accordance with
Delaware law is held in any calendar year.
      
    “Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
     
     “Cause” has the meaning specified for “cause” in Section 10.2(b) of the
Plan.
    
      “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.
   
       “Company” has the meaning specified in the preamble to this Agreement.
     
     “Direct Registration System” means the book-entry registration system
maintained by the Company’s stock transfer agent, pursuant to which shares of
LBTYA are held in non-certificated form for the benefit of the registered holder
thereof.
    
      “Effective Date” has the meaning specified in the preamble to this
Agreement.
1




--------------------------------------------------------------------------------


 
        
  “Grantee” has the meaning specified in the preamble to this Agreement.
      
    “LBTYA” means the Series A common stock, par value $.01 per share, of the
Company.
  
        “Plan” has the meaning specified in the recitals to this Agreement.
    
      “Required Withholding Amount” has the meaning specified in Section 14 of
this Agreement.
    
      “Restricted Shares” has the meaning specified in Section 2 of this
Agreement.
      
    “Retained Distributions” has the meaning specified in Section 4 of this
Agreement.
  
   2. Grant of Restricted Shares. Subject to the terms and conditions herein,
pursuant to the Plan, the Company grants to the Grantee effective as of the
Effective Date the number of shares of LBTYA set forth on the signature page
hereto, subject to the conditions and restrictions set forth below and in the
Plan (the “Restricted Shares”). As of the Effective Date, each Restricted Share
had a Fair Market Value of $___.
 
    3. Issuance of Restricted Shares at Beginning of the Restriction Period.
Upon issuance of the Restricted Shares, at the Company’s election, either the
Restricted Shares will be registered in Grantee’s name in a restricted shares
account in the Direct Registration System or the Restricted Shares will be
evidenced by one or more stock certificates registered in the name of Grantee.
During the Restriction Period, any restricted shares account in the Direct
Registration System holding, and any certificates representing, the Restricted
Shares and any securities constituting Retained Distributions shall bear a
restrictive legend to the effect that ownership of the Restricted Shares (and
such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms and conditions provided in the
Plan and this Agreement. The Restricted Shares and any restricted shares account
holding, or any certificates representing, the same will remain in the custody
or otherwise under the control of the Company or its designee, and Grantee shall
deposit with the Company one or more stock powers or other instruments of
assignment substantially in the form of Exhibit B to this Agreement, each
endorsed in blank, so as to permit retransfer to the Company of all or any
portion of the Restricted Shares and any securities constituting Retained
Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and this Agreement.


     4. Restrictions. Restricted Shares shall constitute issued and outstanding
shares of LBTYA for all corporate purposes. Grantee hereby contractually agrees
not to vote any Restricted Shares or to permit any other person, whether by
proxy, voting agreement or otherwise, to vote any Restricted Shares prior to the
vesting thereof. Subject to the foregoing, Grantee will have the right to
receive and retain such dividends and distributions, if any, as the Board may in
its sole discretion designate that are paid or distributed on such Restricted
Shares and to exercise all other rights, powers and privileges of a holder of
Common Stock of the same series with respect to such Restricted Shares, except
that (a) Grantee will not be entitled to delivery of such Restricted Shares
until the Restriction Period shall have expired and unless all other vesting
requirements with respect thereto shall have been fulfilled or waived, (b) the
2




--------------------------------------------------------------------------------


 
Company will retain custody or control of the stock certificate or certificates
evidencing, or the restricted shares account holding, the Restricted Shares
during the Restriction Period as provided in Section 3, (c) other than such
dividends and distributions as the Board may in its sole discretion designate,
the Company or its designee will retain custody of all dividends and
distribution (“Retained Distributions”) made or declared with respect to the
Restricted Shares (and such Retained Distributions will be subject to the same
restrictions, terms and vesting and other conditions as are applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account, (d) Grantee may not sell,
assign, transfer by gift or otherwise, pledge, exchange, encumber or dispose of
the Restricted Shares or any Retained Distributions or Grantee’s interest in any
of them during the Restriction Period, except as otherwise permitted by this
Agreement and (e) a breach of any restrictions, terms or conditions provided in
or established by the Board pursuant to the Plan or this Agreement with respect
to any Restricted Shares or Retained Distributions will cause a forfeiture of
such Restricted Shares and any Retained Distributions with respect thereto.


     5. Vesting. Unless the Board otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 10.1(b) of the Plan and
subject to the last sentence of this Section 5, the Restricted Shares shall
become vested, and the restrictions with respect thereto shall lapse, on the
Annual Meeting Date first following the Effective Date (such date being a
Vesting Date within the meaning of the Plan). On the Vesting Date, and the
satisfaction of any other applicable restrictions, terms and conditions, any
Retained Distributions with respect to the Restricted Shares will become vested
to the extent that the Restricted Shares related thereto shall have become
vested in accordance with this Agreement. Notwithstanding the foregoing, Grantee
will not vest, pursuant to this Section 5, in Restricted Shares as to which
Grantee would otherwise vest on the Vesting Date if Grantee’s service as a
Nonemployee Director terminates, or a breach of any applicable restrictions,
terms or conditions with respect to such Restricted Shares has occurred, at any
time after the Effective Date and prior to the Vesting Date (the vesting or
forfeiture of such shares to be governed instead by Section 6).


6. Early Vesting or Forfeiture.
     
     (a) Unless otherwise determined by the Board in its sole discretion:
 
(i)
 
If Grantee’s service as a Nonemployee Director terminates by reason of Grantee’s
death or Disability, the Restricted Shares, to the extent not theretofore
vested, and any Retained Distributions with respect to the Restricted Shares,
will immediately become fully vested;
 
 
 
 
 
(ii)
 
If Grantee’s service as a Nonemployee Director terminates prior to the Vesting
Date for any reason other than as specified in Section 6(a)(i) above, then the
Restricted Shares, to the extent not theretofore vested, together with any
Retained Distributions with respect to the Restricted Shares, will be forfeited
immediately.

3




--------------------------------------------------------------------------------


 
 
(iii)
 
If Grantee breaches any restrictions, terms or conditions provided in or
established by the Board pursuant to the Plan or this Agreement with respect to
the Restricted Shares prior to the vesting thereof (including any attempted or
completed transfer of any such unvested Restricted Shares contrary to the terms
of the Plan or this Agreement), the unvested Restricted Shares, together with
any Retained Distributions related thereto, will be forfeited immediately.

          (b) Upon forfeiture of any unvested Restricted Shares, and any
Retained Distributions related thereto, Grantee will cease to have any rights
(including dividend and voting rights) with respect thereto.
   
  7. Delivery by Company. As soon as practicable after the vesting of Restricted
Shares and the related Retained Distributions pursuant to Section 5 or 6 hereof
or Section 10.1(b) of the Plan, and subject to the withholding referred to in
Section 14 of this Agreement, the Company will deliver or cause to be delivered
to Grantee (i) a statement of holdings reflecting such vested Restricted Shares
held through the Direct Registration Statement or, if the Company so elects, in
its sole discretion, a new certificate or certificates issued in Grantee’s name
for such vested Restricted Shares or a confirmation of deposit of such vested
Restricted Shares, in book-entry form, into a broker’s account designated by
Grantee, (ii) any securities constituting related vested Retained Distributions
by any applicable method specified in clause (i) above, and (iii) any cash
payment constituting related vested Retained Distributions. Any delivery of
securities will be deemed effected for all purposes when (i) (a) a certificate
representing or statement of holdings reflecting such securities and, in the
case of Retained Distributions, any other documents necessary to reflect
ownership thereof by Grantee has been delivered personally to the Grantee or, if
delivery is by mail, when the Company or its stock transfer agent has deposited
the certificate or statement of holdings and/or such other documents in the
United States mail, addressed to the Grantee, or (b) confirmation of deposit
into the designated broker’s account of such securities, in written or
electronic format, is first made available to Grantee, and (ii) any cash payment
will be deemed effected when a check from the Company, payable to or at the
direction of the Grantee and in the amount equal to the amount of the cash
payment, has been delivered personally to or at the direction of the Grantee or
deposited in the United States mail, addressed to the Grantee or his or her
nominee. The Board may, in its discretion, provide that the delivery of any
Restricted Shares and Retained Distributions that shall have become vested will
be deferred until such date or dates as the Grantee may elect. Any election by
the Grantee pursuant to the preceding sentence will be filed in writing with the
Board in accordance with such rules and regulations, including any deadline for
the making of such election, as the Board may provide, and shall be made in
compliance with Section 409A of the Code.


     8. Forfeited Shares and Retained Distributions. Upon forfeiture of unvested
Restricted Shares by the Grantee for any reason, the Company shall use the stock
power(s) or instruments of assignment provided by the Grantee pursuant to
Section 3 hereof to retransfer to the Company the forfeited unvested Restricted
Shares and any Retained Distributions related thereto. In the event that no such
stock power(s) or instruments of assignment exist, or the Company is for any
reason unable to use the stock power(s) or instruments of assignment to
retransfer the forfeited unvested Restricted Shares and any Retained
Distributions related thereto,
4




--------------------------------------------------------------------------------


 
the Grantee shall take all such actions as are necessary to transfer and assign
to the Company, without the requirement of any consideration by the Company, all
such unvested Restricted Shares and any related Retained Distributions. The
Company shall not pay any dividend to the Grantee on account of such forfeited
unvested Restricted Shares (irrespective of whether such dividend would
constitute a Retained Distribution) or permit the Grantee to exercise any of the
privileges or rights of a stockholder with respect to such Restricted Shares,
but shall, in so far as permitted by law, treat the Company as the owner of such
Restricted Shares.


9. Nontransferability of Restricted Shares Before Vesting.
      
    (a) Before vesting and during Grantee’s lifetime, the Restricted Shares and
related Retained Distributions are not transferable (voluntarily or
involuntarily) other than pursuant to a Domestic Relations Order. In the event
of transfer pursuant to a Domestic Relations Order, the unvested Restricted
Shares and related Retained Distributions so transferred shall be subject to all
the restrictions, terms and provisions of this Agreement and the Plan, and the
transferee shall be bound by all applicable provisions of this Agreement and the
Plan in the same manner as Grantee.
        
  (b) Except for a transfer pursuant to a Domestic Relations Order, in the event
any unvested Restricted Shares are transferred or attempted to be transferred to
a third party, the Company shall have the right to acquire for its own account,
without the payment of any consideration therefor, such Restricted Shares and
any Retained Distributions with respect thereto, from the owner thereof or his
transferee at any time before or after such prohibited transfer. In addition to
any other legal or equitable remedies it may have, the Company may enforce its
rights to specific performance to the extent permitted by law and may exercise
such other equitable remedies then available to it. The Company may refuse for
any purpose to recognize any transferee who receives unvested Restricted Shares
contrary to the provisions of the Plan or this Agreement as a stockholder of the
Company, and may retain and/or recover all distributions or dividends on such
Restricted Shares (irrespective of whether such distributions or dividends would
be Retained Distributions) that were paid or payable subsequent to the date on
which a prohibited transfer was made or attempted.
        
  (c) The Grantee may designate a beneficiary or beneficiaries to whom the
Restricted Shares, to the extent then vesting, and any related Retained
Distributions will pass upon the Grantee’s death and may change such designation
from time to time by filing a written designation of beneficiary or
beneficiaries with the Company on the form annexed hereto as Exhibit C or such
other form as may be prescribed by the Board, provided that no such designation
will be effective unless so filed prior to the death of Grantee. If no such
designation is made or if the designated beneficiary does not survive Grantee’s
death, the Restricted Shares, to the extent then vesting, and any related
Retained Distributions will pass by will or the laws of descent and
distribution. Following Grantee’s death, the person to whom such vested
Restricted Shares and Retained Distributions pass according to the foregoing
will be deemed the Grantee for purposes of any applicable provisions of this
Agreement.
   
  10. Adjustments. The Restricted Shares will be subject to adjustment in the
sole discretion of the Board and in such manner as the Board may deem equitable
and appropriate in
5




--------------------------------------------------------------------------------


 
connection with the occurrence following the Effective Date of any of the events
described in Section 4.2 of the Plan.
  
   11. Company’s Rights. The existence of this Agreement will not affect in any
way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in
Section 10.15 of the Plan.
   
  12. Limitation of Rights. Nothing in this Agreement or the Plan will be
construed to give Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any of its Subsidiaries. Neither
Grantee nor any person claiming through Grantee will have any right or interest
in the Restricted Shares or any related Retained Distributions unless and until
there shall have been full compliance with all the terms, conditions and
provisions of this Agreement and the Plan which affect Grantee or such other
person.
 
    13. Restrictions Imposed by Law. Without limiting the generality of
Section 10.7 of the Plan, the Company shall not be obligated to deliver any
Restricted Shares or securities constituting Retained Distributions if counsel
to the Company determines that the issuance or delivery thereof would violate
any applicable law or any rule or regulation of any governmental authority or
any rule or regulation of, or agreement of the Company with, any securities
exchange or association upon which shares of LBTYA or such other securities are
listed or quoted. The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of Restricted Shares or such
other securities to comply with any such law, rule, regulation, or agreement.
Any certificates representing, or restricted shares account holding, Restricted
Shares or such other securities issued or delivered under this Agreement
(whether representing vested or unvested Restricted Shares or Retained
Distributions) may bear such legend or legends as the Company deems appropriate
in order to assure compliance with applicable securities laws.
  
   14. Withholding. To the extent that the Company is subject to withholding tax
requirements under any national, state, local or other governmental law with
respect to the award of the Restricted Shares to Grantee or the vesting thereof,
the Grantee must make arrangement satisfactory to the Company to make payment to
the Company of the amount required to be withheld under such tax laws, as
determined by the Company (collectively, the “Required Withholding Amount”). To
the extent such withholding is required because the Grantee vests in some or all
of the Restricted Shares, the Company shall withhold from the vested Restricted
Shares otherwise deliverable to the Grantee a number of shares having a value
equal to the Required Withholding Amount, unless Grantee remits the Required
Withholding Amount to the Company in cash in such form and by such time as the
Company may require or other provisions for withholding such amount satisfactory
to the Company have been made. The value of the shares withheld shall be based
on the Fair Market Value of such shares on the date the amount of the Required
Withholding Amount is required to be determined (the “Tax Date”).
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any Restricted Shares and related Retained Distributions, whether or not
vested, may be postponed until any required withholding taxes have been paid to
the Company. Upon the payment of any cash dividends with respect to the
Restricted Shares during the Restriction Period, the amount of such dividends
will be reduced to the extent necessary to satisfy any withholding tax
requirements applicable thereto prior to payment to Grantee.
6




--------------------------------------------------------------------------------


 
     15. Notice. Unless the Company notifies the Grantee in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid, sent by overnight
courier, freight prepaid or sent by facsimile and addressed as follows:
Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attn: General Counsel
Fax: 303-220-6691
     Any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by United States first class mail, postage prepaid, to the Grantee’s address as
listed in the records of the Company on the Effective Date, unless the Company
has received written notification from the Grantee of a change of address.


     16. Amendment. Notwithstanding any other provision hereof, this Agreement
may be supplemented or amended from time to time as approved by the Board as
contemplated in Section 10.6(b) and Section 10.17 of the Plan. Without limiting
the generality of the foregoing, without the consent of the Grantee,


          (a) this Agreement may be amended or supplemented from time to time as
approved by the Board (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to make such other changes as the Company, upon advice of
counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and


          (b) subject to any required action by the Board or the stockholders of
the Company, the Restricted Shares granted under this Agreement may be canceled
by the Company and a new Award made in substitution therefor, provided that the
Award so substituted will satisfy all of the requirements of the Plan as of the
date such new Award is made and no such action will adversely affect any
Restricted Shares that are then vested.


     17. Status as Director. Nothing contained in this Agreement, and no action
of the Company or the Board with respect hereto, will confer or be construed to
confer on the Grantee any right to continue as a director of the Company or
interfere in any way with the right of the Company or its shareholders to
terminate the Grantee’s status as a director at any time, with or without cause.
7




--------------------------------------------------------------------------------


 
     18. Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
    
 19. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.
  
   20. Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. This Agreement is entered into, and the Award
evidenced hereby is granted, pursuant to the Plan and shall be governed by and
construed in accordance with the Plan and the administrative interpretations
adopted by the Board thereunder. The word “include” and all variations thereof
are used in an illustrative sense and not in a limiting sense. All decisions of
the Board upon questions regarding this Agreement will be conclusive. Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control. The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.
  
   21. Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
    
 22. Rules by Board. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Board may adopt from time to time.
  
   23. Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
    
 24. Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.


[Signature Page Follows]
8




--------------------------------------------------------------------------------


 
Signature Page to Restricted Shares Agreement
dated as of _______ __, 200_, between Liberty Global, Inc. and Grantee
 
 
 
 
 
 
 
 
 
LIBERTY GLOBAL, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
ACCEPTED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grantee Name:
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
City/State/Country:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Social Security Number:                           

Grant No.     R-    
Number of restricted shares of LBTYA awarded
9




--------------------------------------------------------------------------------


 
Exhibit A
to
Restricted Shares Agreement
dated as of ____ __, 200_, between Liberty Global, Inc. and Grantee
A-1




--------------------------------------------------------------------------------


 
Exhibit B
to
Restricted Shares Agreement
dated as of ____ __, 200_, between
Liberty Global, Inc., and Grantee


STOCK POWER


     FOR VALUE RECEIVED, the undersigned hereby conveys, assigns, transfers and
delivers to Liberty Global, Inc.,                      shares of the Series A
common stock, par value $0.01 per share (the “Shares”), of Liberty Global, Inc.,
a Delaware corporation (the “Company”), standing in the undersigned’s name on
the books and records of the Company held in a restricted shares account in the
Direct Registration System, and hereby irrevocably constitutes and appoints the
Company’s Assistant Secretary as attorney-in-fact to transfer the shares on the
books of the Company with full power of substitution in the premises.
   
  Dated:                                        
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name: 
 
 
 
 
 
 
 
 
 
 
 

B-1




--------------------------------------------------------------------------------


 
Exhibit C
to
Restricted Shares Agreement (Series A)
dated as of ____ __, 200_, between Liberty Global, Inc. and Grantee
Designation of Beneficiary
 
 
 
 
 
     I,
 
 
 
(the “Grantee”), hereby declare
 
 
 
 
 



 
 
 
 
 
that upon my death
 
 
 
(the “Beneficiary”) of
 
 
 
 
 
 
 
Name
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
,
 
 
 
 
 
 
Street Address
 
City
 
State
 
Zip Code
 
 
 
 

 
 
 
 
 
who is my
 
 
 
, will be entitled to the
 
 
 
 
 
 
 
          Relationship to Grantee
 
 

   
  It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.
     
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Company prior
to the Grantee’s death.
 
 
 
 
 
 
Date
 
Grantee

C-1
